Name: Council Decision (CFSP) 2015/800 of 21 May 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: politics and public safety;  international security;  European construction;  cooperation policy;  EU finance;  Africa
 Date Published: 2015-05-22

 22.5.2015 EN Official Journal of the European Union L 127/22 COUNCIL DECISION (CFSP) 2015/800 of 21 May 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). Decision 2013/233/CFSP expires on 21 May 2015. (2) On 20 May 2014, the Council adopted Decision 2014/294/CFSP (2) amending Decision 2013/233/CFSP and providing a financial reference amount for the period until 21 May 2015. (3) Following the security and political situation in Libya, EUBAM Libya personnel were relocated and reduced in number at the end of 2014 to a limited capacity, continuing with a further reduction in 2015. Following the strategic review of EUBAM Libya, the Political and Security Committee (PSC) decided that the on-hold status of the Mission should be maintained and that the Mission should be extended for a further period of 6 months, until 21 November 2015. (4) Decision 2013/233/CFSP should therefore be amended accordingly. (5) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/233/CFSP is amended as follows: (1) in Article 4, paragraph 4 is deleted; (2) Article 6 is amended as follows: (a) the following paragraph is inserted: 1a. The Head of Mission shall be the representative of EUBAM Libya in its area of responsibility. The Head of Mission may delegate management tasks relating to staff and financial matters to staff members of EUBAM Libya under his/her overall responsibility.; (b) paragraphs 4 and 8 are deleted; (3) in Article 7, paragraph 5 is replaced by the following: 5. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts to be concluded between EUBAM Libya and the staff member concerned.; (4) the following Article is inserted: Article 12a Legal arrangements EUBAM Libya shall have the capacity to procure services and supplies, enter into contracts and administrative arrangements, employ staff, hold bank accounts, acquire and dispose of assets and discharge its liabilities, and to be a party to legal proceedings, as required in order to implement this Decision.; (5) Article 13 is replaced by the following: Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 May 2013 to 21 May 2014 shall be EUR 30 300 000. The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 May 2014 to 21 November 2015 shall be EUR 26 200 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUBAM Libya shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUBAM Libya shall apply. Subject to the Commission's approval, the Mission may conclude technical arrangements with Member States, the host State, participating third States and other international actors regarding the provision of equipment, services and premises to EUBAM Libya. 3. EUBAM Libya shall be responsible for the implementation of the Mission's budget. For that purpose, EUBAM Libya shall sign an agreement with the Commission. 4. Without prejudice to the provisions on the status of EUBAM Libya and its personnel, EUBAM Libya shall be responsible for any claims and obligations arising from the implementation of the mandate, starting from 22 May 2015, with the exception of any claims relating to serious misconduct by the Head of Mission, for which the Head of Mission shall bear the responsibility. 5. The implementation of the financial arrangements shall be without prejudice to the chain of command as provided for in Articles 4, 5 and 6 and the operational requirements of EUBAM Libya, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as from the date when the agreement referred to in paragraph 3 is signed.; (6) the following Article is inserted: Article 13a Project Cell 1. EUBAM Libya shall have a Project Cell for identifying and implementing projects which are consistent with the Mission's objectives and contribute to the mandate's delivery. EUBAM Libya shall, as appropriate, facilitate and provide advice on projects, implemented by Member States and third States, under their responsibility in areas related to EUBAM Libya and in support of its objectives. 2. Subject to paragraph 3, EUBAM Libya shall be authorised to seek recourse to financial contributions from Member States or third States to implement projects identified as supplementing EUBAM Libya's other actions in a consistent manner, if the projects are:  provided for in the financial statement relating to this Decision, or  integrated during the mandate by means of an amendment to the financial statement requested by the Head of Mission. EUBAM Libya shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUBAM Libya in the use of the funds provided by those States. Under no circumstances may the contributing States hold the Union or the HR liable for acts or omissions by EUBAM Libya in the use of the funds provided by those States. 3. Financial contributions from third States to the Project Cell shall be subject to acceptance by the PSC.; (7) in Article 16, the second paragraph is replaced by the following: It shall apply until 21 November 2015.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 22 May 2015. Done at Brussels, 21 May 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision 2014/294/CFSP of 20 May 2014 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 151, 21.5.2014, p. 24).